Title: To Benjamin Franklin from John Bondfield, 22 May 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 22 may 1779
A Small Sloop arrived here last night from the Eastern shore of Maryland she left Motompkin [Metomkin] a small port without the Cape the 17 April. The Captain informs me all appeard perfectly quiet no movements of any Note he brought no Letters nor any papers.
I received yesterday the inclosed. The writer Joseph Baily and his Companion Phillip Chapman are Prisoners at Bayonne taken on Board an outward bound Whaleman a Prize to our Privateer the Marquise de Lafayette referring to their petition not having any instructions from you on this head I shall not presume to apply for their release unless I am authorised [torn: several words missing] do.
Monsieur La Motte piquet has had favorable weather since he left Isle d’Aix the 7th Instant various are the conjectures of his destination my Ideas conducts him to the 14th province.
I shall not be able to get the General Mercer Capn. Robinson to Sea before the 7 or 10th June he will go direct to Philadelphia any articles you may wish to transmit to your family I shall carefully provide & forward. I have the honor to be with due Respect Sir your very hhb Servant
John Bondfield
His Excellency B. Franklin Esq
 
Addressed: His Excellency B. Franklin Esq / Plenipotentary from the United / States / a / Paris
Notation: John. Bondfield. Bordeaux 22 may 1779.
